COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MANUEL RANGEL BASALDUA, JR.,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00048-CR

Appeal from the

219th District Court

of Collin County, Texas

(TC# 219-80406-06)


MEMORANDUM OPINION

	Appellant waived trial by jury and entered a plea of guilty before the court to the offense of
assault involving family violence, enhanced.  The court assessed punishment at  imprisonment for
eight years.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  No pro se brief
has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Further,  we find nothing in the record that might arguably support the
appeal.  A discussion of the contentions advanced in counsel's brief would add nothing to the
jurisprudence of the state.
	The judgment is affirmed.

						KENNETH R. CARR, Justice

October 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)